DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 3/17/2021.
• Claims 2-12 are currently pending; claim 1 has been canceled.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 4/19/2021, 4/30/2021, 5/21/2021, 8/16/2021, 9/24/2021, 12/31/2021, 2/10/2022, 3/16/2022, 5/24/2022, 6/28/2022, 7/29/2022, 12/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mozer et al (US 20090204409).
	Regarding claim 2, Mozer discloses a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device with a speaker (electronic device as shown in fig. 1), cause the electronic device to: receive audio data of a communication session (via network as shown in fig. 1), wherein the audio data represents an utterance received from a far-end party of the active call (par. 12, 49, 52) via a communication session connection; determine, based on the audio data, a user intent corresponding (fig. 4) to the utterance; determine one or more tasks (e.g. executing phone calls, fig. 4, 10B, 10C) to satisfy the user intent; determine, based on results of performing the one or more tasks (figs. 4, 10B, 10C), a digital assistant response; and transmit the digital assistant response to the far-end party (small electronic device, fig. 3, 10C) via the communication session connection (figs. 10C, 10D).

Regarding claim 3, Mozer further discloses the non-transitory computer-readable storage medium of claim 2, wherein the far-end party is a second electronic device (fig. 6, 10C, 10D) having a processor, memory, and a speaker, and wherein transmitting the digital assistant response to the far-end party via the communication session connection causes the speaker of the far-end party to output the digital assistant response as a first audio signal during the communication session (figs. 10C, 10D).

Regarding claim 4, Mozer further discloses the non-transitory computer-readable storage medium of claim 3, wherein the one or more programs include further instructions, which when executed by the one or more processors, cause the electronic device to: after transmitting (figs. 6, 10C, 10D via communication as shown in fig. 1) the digital assistant response to the far-end party, output the digital assistant response as a second audio signal via the speaker of the electronic device.

Regarding claim 5, Mozer further discloses the non-transitory computer-readable storage medium of claim 4, wherein the far-end party and the electronic device concurrently output (fig. 10C, 10D) the first audio signal and the second audio signal, respectively.

Regarding claim 6, Mozer further discloses the non-transitory computer-readable storage medium of claim 2, wherein determining the user intent corresponding to the utterance is based on results of performing natural language processing (speech recognition, figs. 2, 3, 4, 6) of the audio data.

Regarding claim 7, Mozer further discloses the non-transitory computer-readable storage medium of claim 6, wherein determining the user intent corresponding to the utterance is further based on contextual information (contextual information, fig. 4).

Regarding claim 8, Mozer further discloses the non-transitory computer-readable storage medium of claim 7, wherein the contextual information indicates that the electronic device is engaged in the communication session.

Regarding claim 9, Mozer further discloses the non-transitory computer-readable storage medium of claim 2, wherein the one or more programs include further instructions, which when executed by the one or more processors, cause the electronic device to: determine whether the user intent corresponds to an actionable intent (initiating phone calls using contextual information, par. 52) for controlling call functionality for the communication session; and perform determining the digital assistant response and transmitting the digital assistant response in accordance with a determination that the user intent corresponds to the actionable intent for controlling communication session (figs. 10C, 10D) functionality for the communication session.

Regarding claim 10, Mozer further discloses the non-transitory computer-readable storage medium of claim 2, wherein the one or more programs include further instructions, which when executed by the one or more processors, cause the electronic device to: in response to determining the one or more tasks (tasks associated with user’s intents, par. 8) to satisfy the user intent, determining, based on the user intent, which electronic device of a plurality of electronic devices is to execute the command, wherein the plurality of electronic devices includes the electronic device (figs. 1, 4, 5A, 6, 10A, 10B, 10C, 10D).

Regarding claims 11-12 recite limitations/features that are similar and in the same scope of invention as to those in claim 2 above; therefore, claims 11-12 are rejected for the same rejection rationale/basis as described in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/            Primary Examiner, Art Unit 2674